         Case 1:19-cv-00128-JCG Document 36               Filed 04/28/21     Page 1 of 3
                                                                                             FORM 8


           IN THE UNITED STATES COURT OF INTERNATIONAL TRADE


NUCOR CORPORATION,
                       Plaintiff,
                 and
UNITED STATES STEEL
CORPORATION,                                        Before: Hon. Jennifer Choe-Groves,
                                                            Judge
                       Plaintiff-Intervenor,
                 v.                                Court No. 19-00128
UNITED STATES,
                       Defendant,
                 and
HYUNDAI STEEL COMPANY,
                       Defendant-Intervenor.


                                STIPULATION OF DISMISSAL

        PLEASE TAKE NOTICE that plaintiff, pursuant to Rule 41(a)(1)(A)(ii) of the Rules of
the United States Court of International Trade, having filed a stipulation of dismissal signed by all
parties who have appeared in this action and those actions listed on the attached schedule hereby
dismisses this action and those listed on the attached schedule.

Dated: April 28, 2021

                                                    /s/ Alan H. Price
                                                    Alan H. Price, Esq.

                                                    WILEY REIN, LLP
                                                    1776 K Street, NW
                                                    Washington, DC 20006
                                                    (202) 719-3375

                                                    Counsel for Nucor Corporation
Case 1:19-cv-00128-JCG Document 36   Filed 04/28/21      Page 2 of 3
                                                                       FORM 8



                               /s/ Kelly A. Krystyniak
                               Kelly A. Krystyniak

                               Trial Attorney
                               U.S. Department of Justice
                               Commercial Litigation Branch - Civil Division
                               P.O. Box 480
                               Ben Franklin Station
                               Washington, DC 20044
                               (202) 307-0163

                               Counsel for the United States



                               /s/ Thomas M. Beline
                               Thomas M. Beline, Esq.

                               CASSIDY LEVY KENT (USA) LLP
                               900 19th Street NW
                               Suite 400
                               Washington, DC 20006
                               (202) 567-2316

                               Counsel for United States Steel Corporation



                               /s/ Brady W. Mills
                               Brady W. Mills, Esq.

                               MORRIS, MANNING & MARTIN LLP
                               1401 Eye Street, NW
                               Suite 600
                               Washington, DC 20005
                               (202) 216-4116

                               Counsel for Hyundai Steel Company
         Case 1:19-cv-00128-JCG Document 36                  Filed 04/28/21       Page 3 of 3
                                                                                                FORM 8

                                          Order of Dismissal

        This action and those listed on the schedule set forth above, having been voluntarily
stipulated for dismissal by all parties having appeared in the action, are dismissed.


Dated:

                                                Clerk, U. S. Court of International Trade



                                                By:
                                                                    Deputy Clerk


(As amended Dec. 18, 2001, eff. Apr.1, 2002; Aug. 2, 2010, eff. Sept. 1, 2010.)
